DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0004] of the specification is informal in that there is a blank space after recitation of a related application(s), rendering the passage unclear as to what applications are being referred to.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
1) In claim 1, from which all other claims depend, the terms “the superstructure” (line 9) and “the vessel” (line 10) lack antecedent basis, rendering the scope of the claim indefinite.
2) In claim 2, the terms “the motor shaft” and “the motor” lack antecedent basis, rendering the scope of the claim indefinite.
3) In claim 3, the claim recites a “maximum vibration level” but there is no apparatus or equipment recited in this claim or claims 1 and 7 from which this claim depends, which measures or detects any vibrations, rendering the scope of the claim indefinite in that it is not shown how these vibrations are detected or measured.
4) In claim 7, there is no antecedent basis for the term “the laser” rendering the scope of the claim indefinite.
5) In claim 8, this claim recites that the thermocouple is remote (not connected to) from the pump , however claim 1, from which this claim depends, required the thermocouple to be placed on the pump structure, making this claim inconstant with claim 1, from which it depends. 
6) In claim 10, the term “the laser” lacks antecedent basis rendering the scope fo the claim indefinite.
7) In claims 11 and 16, the term “the vibration sensor” lacks antecedent basis rendering the scope of the claim indefinite. 

9) In claim 23, this claim requires a second vibration sensor, but neither this claim, or claim 1 from which this claim depends recites even a first vibration sensor, further in this claim, the term “the vibration sensor” (line 2) lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12-15 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0185790 A1 to Kilgensmith et al (Kilgensmith et al) in view of US 2014/0252697 A1 to Rauch (Rauch).With respect to claim 1,  Kilgensmith et al teaches a molten metal pump system including a molten metal pump (22), a controller controlling the speed of the pump connected .
With respect to claim 4, the controller (70) of Rauch is remote from the pump.
With respect to claim 5, Kilgensmith et al teaches locating a controller on the pump.
With respect to claim 6, the thermocouple (62) of Rauch is within a box.
With respect to claim 7, the appatus of both Rauch and Kilgensmith include insulating materials.
With respect to claims 9 and 12-15 and 17-22 regarding commonly known control systems (remote location, memory, programmability etc.) available in typical computer controllers and the use of multiple components (multiple thermocouples or depth sensors) use of commonly available and known controller components such as those recited in the above claims for the controllers of either or both of  Kilgensmith et al and Rauch et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed, while it has also been held that motivation to multiply the numbers of a component shown by the prior art (in the instant case, the thermocouple or depth sensors of Kilgensmith et al and Rauch) in order to increase their effect or effectiveness would also have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 VI B.

Allowable Subject Matter
Claims 2, 3, 11, 16, 23 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above claims would be allowable over the cited prior art at least because none of the cited prior art show or fairly suggest including a vibration sensor in combination with a depth sensor and thermocouple in order to regulate pump operation in a molten metal pump.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0360988 A1 (the publication of the instant application) is also cited.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk